On motion for rehearing counsel for plaintiff in error have most ably and forcibly urged that we have overlooked the previous decisions of this court in respect to newly discovered evidence, especially Denver TramwayCo. v. Brier, 60 Colo. 235, 152 P. 901, L.R.A. 1916B, 1132. We have given their argument most careful attention; however, even if we concede that they are right in their proposition that a new trial should be granted where the new evidence is of a conspiracy to commit perjury for a reward, even though such evidence is cumulative and discrediting, yet it remains true that the new trial should not be granted, even in such a case, unless the new evidence will probably change the result, and in the present case that would not be likely, because the discredited evidence went solely to the charge of adulteration of cream; there was evidence of misappropriation thereof, the damages were nominal only, and the matter is always in the sound discretion of the trial court. We must deny the motion for rehearing.
True, it is claimed that some of the new evidence will be that the witness Jorgensen has said that the whole case for the plaintiff was a frame-up, but with no other evidence than that, the trial court would be justified in concluding that another trial would reach the same result. There were many witnesses to the misappropriation, and many items, any one of which, if the jury believed it, would have been enough to justify the verdict.
As to the case of Denver Tramway Co. v. Brier, supra, we think it very strong, but it differs from the case here in this, that in that case, there was at the trial strong, direct evidence of disinterested witnesses that there was *Page 333 
perjured testimony, so much so that the trial judge and this court commented on it. Here we have not so strong a case and we cannot say that the discretion vested in the trial court was unsoundly exercised.
We feel compelled to say, however, that if the showing can be substantiated (and a vigorous effort ought to be made to sift the matter to the bottom), the district attorney should use his utmost efforts to punish the perjury and subornation here disclosed. Courts cannot do justice if evidence is false. We continually admonish juries to look to the evidence alone. The perjurer is the greatest enemy of justice, and though convictions are usually difficult, yet the fear of mere prosecution is a great deterrent, and fear is the only protection against the perjurer, because he has no conscience or honor.
Rehearing denied.